Citation Nr: 1646183	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diverticulitis, previously claimed as bowel obstruction and perforation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied service connection for diverticulitis.  The matter has otherwise been adjudicated by the RO in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2015.  A copy of the hearing transcript is of record.  The Board then denied the claim in a November 2015 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in July 2016 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

In this case, the July 2016 JMR noted that, at the time of the November 2015 Board decision, the claims file contained no VA treatment records after December 2013.  This was particularly significant because the Veteran testified that he was seeing a VA doctor and was scheduled for an abdominal ultrasound shortly after his Board hearing.  He later submitted a record of this treatment.

As the Veteran has identified VA treatment records relevant to his claim, VA has a duty to obtain those records.  38 C.F.R. § 3.159(c)(2).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).

In addition to the above, the Veteran has asserted that his condition is due to drinking river water while serving in Vietnam.  Specifically, he argues that this river water was contaminated with either Agent Orange herbicide or parasites, which led to his diverticulitis.

He underwent a VA examination in January 2009.  The examiner diagnosed diverticulitis by history, status post partial colectomy, with no residuals at present.  An opinion regarding etiology was not provided.

The Veteran's private treatment records from 1994 show that he did indeed undergo a partial colectomy due to diverticulitis, and as noted by his representative, resection of the large intestine is a ratable disability under 38 C.F.R. § 4.114, Diagnostic Code 7329.  Therefore, a current disability has been established.

Diverticulitis is not among those conditions listed as presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346  (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  Although the Veteran may still show a link between herbicides and diverticulitis through proof of actual direct causation, he has not submitted any evidence to that effect.

Therefore, on remand, VA should obtain an opinion regarding the link, if any, between the Veteran's exposure to potentially parasitic river water in Vietnam and his diverticulitis diagnosed in 1994. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from December 2013 through the present and associate them with the claims file.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159 (c)(2), (e)(1).

2.  After completion of the above, forward the claims file, including a copy of this remand, to an appropriate VA examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diverticulitis, diagnosed in 1994, is etiologically related to consumption of river water in Vietnam.

Although the examiner must review the claims file in its entirety, his/her attention is directed to the following evidence:

a.  The Veteran served in Vietnam from September 1969 to November 1970.

b.  A November 1970 separation examination was within normal limits.

c.  In July 1994, the Veteran was admitted to treatment for symptoms of nausea, vomiting, and food intolerance.  He was diagnosed with severe diverticulitis and underwent a sigmoid colon resection.

d.  In hearings dated July 2010 and September 2015, the Veteran testified that he consumed river water that may have been contaminated with parasites.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that an opinion cannot be provided without a physical examination, one must be scheduled.

3.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for diverticulitis.  If the claim is not granted, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




